Exhibit 10.1

 

 

 

EXECUTION COPY

LOAN AGREEMENT

dated as of

July 11, 2013,

among

DEAN FOODS COMPANY,

as Borrower,

JPMORGAN CHASE BANK, N.A.,

as a Lender,

and

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

as a Lender

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE I

  

Definitions

  

SECTION 1.01. Defined Terms

     1   

SECTION 1.02. Terms Generally

     17   

SECTION 1.03. Accounting Terms; GAAP

     17   

ARTICLE II

  

The Credits

  

SECTION 2.01. Commitments and Loans

     18   

SECTION 2.02. Loans and Borrowings

     18   

SECTION 2.03. Funding of Borrowings

     18   

SECTION 2.04. Repayment

     19   

SECTION 2.05. Prepayment of Loans

     19   

SECTION 2.06. Fees

     19   

SECTION 2.07. Interest

     19   

SECTION 2.08. Increased Costs

     20   

SECTION 2.09. Break Funding Payments

     21   

SECTION 2.10. Taxes

     22   

SECTION 2.11. Payments Generally; Allocation of Proceeds

     22   

ARTICLE III

  

Representations and Warranties

  

SECTION 3.01. Organization; Powers

     23   

SECTION 3.02. Authorization; Enforceability

     23   

SECTION 3.03. Governmental Approvals; No Conflicts

     23   

SECTION 3.04. Financial Condition; No Material Adverse Change

     23   

SECTION 3.05. Properties

     24   

SECTION 3.06. Litigation and Environmental Matters

     24   

SECTION 3.07. Compliance with Laws

     24   

SECTION 3.08. Investment Company Status

     24   

SECTION 3.09. Taxes

     24   

SECTION 3.10. ERISA

     24   

SECTION 3.11. Disclosure

     25   

SECTION 3.12. Solvency

     25   

SECTION 3.13. Labor Disputes

     25   

SECTION 3.14. No Default

     25   

SECTION 3.15. Federal Reserve Regulations

     25   

 

i



--------------------------------------------------------------------------------

ARTICLE IV

  

Conditions

  

SECTION 4.01. Effectiveness

     26   

ARTICLE V

  

Affirmative Covenants

  

SECTION 5.01. Notices of Material Events

     27   

SECTION 5.02. Existence; Conduct of Business

     27   

SECTION 5.03. Payment of Obligations

     27   

SECTION 5.04. Maintenance of Properties

     28   

SECTION 5.05. Books and Records; Inspection Rights

     28   

SECTION 5.06. Compliance with Laws

     28   

SECTION 5.07. Use of Proceeds

     28   

SECTION 5.08. Insurance

     28   

SECTION 5.09. Subsidiary Guarantors; Further Assurances

     28   

ARTICLE VI

  

Negative Covenants

  

SECTION 6.01. Revolver and Receivables Facility Availability

     29   

SECTION 6.02. Liquidity

     29   

SECTION 6.03. Acquisitions and Dividends

     29   

SECTION 6.04. Financial Covenants

     30   

SECTION 6.05. Sanctions

     30   

ARTICLE VII

  

Events of Default

  

ARTICLE VIII

  

Miscellaneous

  

SECTION 8.01. Notices

     32   

SECTION 8.02. Waivers; Amendments

     33   

SECTION 8.03. Expenses; Indemnity; Damage Waiver

     33   

SECTION 8.04. Successors and Assigns

     34   

SECTION 8.05. Survival

     35   

SECTION 8.06. Counterparts; Integration; Effectiveness

     35   

SECTION 8.07. Severability

     35   

SECTION 8.08. Governing Law; Jurisdiction; Consent to Service of Process

     35   

SECTION 8.09. WAIVER OF JURY TRIAL

     36   

SECTION 8.10. Headings

     36   

SECTION 8.11. Confidentiality

     36   

SECTION 8.12. Several Obligations; Nonreliance; Violation of Law

     37   

SECTION 8.13. USA PATRIOT Act

     37   

 

ii



--------------------------------------------------------------------------------

SECTION 8.14. Disclosure

     37   

SECTION 8.15. Right of Set-off

     37   

SECTION 8.16. Release of Subsidiary Guarantors

     37   

SCHEDULES:

Schedule 2.01 — Commitment Schedule

Schedule 3.01 — Subsidiaries

Schedule 6.01 — Contingent Subordinated Obligation

EXHIBITS:

Exhibit A – Form of Assignment and Assumption

 

iii



--------------------------------------------------------------------------------

LOAN AGREEMENT dated as of July 11, 2013 (as amended, supplemented, restated or
otherwise modified from time to time, this “Agreement”), among DEAN FOODS
COMPANY, a Delaware corporation, and the Lenders party hereto.

WHEREAS, the Borrower has requested that (a) the Tranche A-1 Term Lenders extend
credit in the form of Tranche A-1 Term Loans on the Closing Date in an aggregate
principal amount not in excess of $545,000,000 and (b) the Tranche A-2 Term
Lenders extend credit in the form of Tranche A-2 Term Loans on the Closing Date
in an aggregate principal amount not in excess of $81,750,000.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the Lenders are willing to extend such credit to the Borrower
on the terms and subject to the conditions set forth herein. Accordingly, the
parties hereto hereby agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“Adjusted LIBO Rate” means, with respect to any Borrowing for any Interest
Period, an interest rate per annum (rounded upwards, if necessary, to the next
1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period multiplied by
(b) the Statutory Reserve Rate.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
Notwithstanding the foregoing, (a) no individual shall be an Affiliate solely by
reason of his or her being a director, officer or employee of the Borrower or
any of its Subsidiaries, and (b) none of the Restricted Subsidiaries of the
Borrower shall be considered Affiliates. For purposes hereof, all Unrestricted
Subsidiaries shall be considered Affiliates of the Borrower and its Restricted
Subsidiaries.

“Applicable Rate” means, for any day, 2.50% per annum.

“Asset Sale” means any sale, transfer or other disposition (including pursuant
to a sale and leaseback transaction) of any property or asset of the Borrower or
any Material Restricted Subsidiary, other than (i) Excluded Dispositions and
Specified Sales, (ii) sales, transfers or dispositions described in
Section 6.05(b), 6.05(c), 6.05(d), 6.05(f), 6.05(g), 6.05(h) or 6.05(i) of the
Revolving Credit Agreement and (iii) any Equity Issuance.

“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 8.04), in the form of Exhibit A.

“Attributed Principal Amount” means, on any day, with respect to any Permitted
Receivables Financing entered into by any Loan Party, the aggregate amount (with
respect to any such transaction, the “Invested Amount”) paid to, or borrowed by,
such Person as of such date under such Permitted Receivables Financing, minus
the aggregate amount received by the applicable Receivables Financier and
applied to the reduction of the Invested Amount under such Permitted Receivables
Financing.

 

1



--------------------------------------------------------------------------------

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means Dean Foods Company, a Delaware corporation.

“Borrowing” means Loans of the same Class made or continued on the same date and
as to which a single Interest Period is in effect.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Loan, the term
“Business Day” shall also exclude any day on which banks are not open for
dealings in dollar deposits in the London interbank market.

“Capital Lease” means any lease of property, real or personal, the obligations
with respect to which are required to be capitalized on a balance sheet of the
lessee in accordance with GAAP.

“Capital Lease Obligations” means the aggregate principal component of
capitalized lease obligations relating to a Capital Lease determined in
accordance with GAAP.

“Captive Insurance Company” means any Subsidiary of the Borrower that is
organized and subject to regulation as an insurance company, or the principal
purpose of which is to procure insurance for the benefit of the Borrower and/or
its Restricted Subsidiaries.

“Cash Equivalents” means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States (or by any agency thereof
to the extent such obligations are backed by the full faith and credit of the
United States), in each case maturing within one year from the date of
acquisition thereof;

(b) investments in (1) commercial paper and variable or fixed rate notes issued
by (A) any domestic commercial bank of recognized standing having capital and
surplus in excess of $250,000,000 or (B) any bank whose short-term commercial
paper rating from S&P is at least A-1 or the equivalent thereof or from Moody’s
is at least P-1 or the equivalent thereof (any such bank described in this
clause (b) being an “Approved Bank”) (or by the parent company thereof) or
(2) any commercial paper or variable rate notes issued by, or guaranteed by any
domestic corporation rated A-1 (or the equivalent thereof) or better by S&P or
P-1 (or the equivalent thereof) or better by Moody’s, and in each case maturing
within 270 days from the date of acquisition thereof;

(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any Approved Bank;

(d) repurchase agreements with a term of not more than 30 days for securities
described in clause (a) above and entered into with a financial institution
satisfying the criteria described in clause (b) above;

 

2



--------------------------------------------------------------------------------

(e) auction preferred stock rated in the highest short-term credit rating
category by S&P or Moody’s with a maximum maturity of one year, for which the
reset date will be used to determine the maturity date; and

(f) money market funds that (i) comply with the criteria set forth in Securities
and Exchange Commission Rule 2a-7 under the Investment Company Act of 1940,
(ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of
at least $5,000,000,000.

“Change in Control” means (a) the acquisition of record or beneficial ownership
by any Person or group (as such terms are used in Section 13(d) and 14(d) of the
Securities Exchange Act of 1934, but excluding any plan for the benefit of
employees, directors or certain other participants associated with the Borrower
or a Subsidiary or any trustee or fiduciary with respect to any such plan when
acting in that capacity or any trust related to any such plan), of Equity
Interests representing more than 35% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of the Borrower; or
(b) occupation of a majority of the seats (other than vacant seats) on the board
of directors of the Borrower by Persons who are not Continuing Directors. As
used herein, (i) “beneficial ownership” shall have the meaning provided in Rule
13d-3 of the SEC under the Securities Act of 1934 and (ii) “Continuing
Directors” means, as of any date of determination, any member of the board of
directors of the Borrower who (A) was a member of such board of directors on the
Closing Date, or (B) was nominated for election, elected or appointed to such
board of directors with the approval of a majority of the Continuing Directors
who were members of such board of directors at the time of such nomination,
election or appointment and represented a majority of such board of directors.

“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation or application thereof by any
Governmental Authority, or (c) the making or issuance of any request, rules,
guideline, requirement or directive (whether or not having the force of law) by
any Governmental Authority; provided however, that notwithstanding anything
herein to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines, requirements and directives
thereunder, issued in connection therewith or in implementation thereof, and
(ii) all requests, rules, guidelines, requirements and directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law” regardless of the date enacted,
adopted, issued or implemented.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Tranche A-1 Term Loans or
Tranche A-2 Term Loans, and, when used in reference to any Lender, refers to
whether such Lender is a Tranche A-1 Term Lender or a Tranche A-2 Term Lender.

“Closing Date” means the date on which the conditions specified in Section 4.01
are satisfied (or waived in accordance with Section 8.02).

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Commitments” means, collectively, the Tranche A-1 Term Commitments and the
Tranche A-2 Term Commitments.

 

3



--------------------------------------------------------------------------------

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated EBITDA” means, for any period, for the Borrower and its Restricted
Subsidiaries on a consolidated basis, an amount equal to: (a) Consolidated Net
Income for such period plus (b) an amount which, in the determination of
Consolidated Net Income for such period, has been deducted for, without
duplication: (i) Consolidated Interest Expense, (ii) provision for taxes based
on income, profits or capital of the Borrower and its Restricted Subsidiaries,
including, without limitation, federal, state, franchise, excise and similar
taxes and foreign withholding taxes paid or accrued during such period including
penalties and interest related to such taxes or arising from any tax
examinations, (iii) depreciation and amortization expense and other non-cash
charges, expenses or losses (except for any such expense that requires accrual
of a reserve for anticipated future cash payments for any period), (iv) pro
forma cost savings add-backs resulting from non-recurring charges related to
Permitted Acquisitions or dispositions as permitted pursuant to Regulation S-X
of the Securities Exchange Act of 1934 or as approved by the Lenders,
(v) non-recurring, cash charges, expenses or losses (including, for the
avoidance of doubt, non-recurring, cash charges, expenses or losses constituting
restructuring charges or reserves, costs related to the closure and/or
consolidation of facilities, contract termination costs and severance expenses)
not exceeding $15,000,000 in any four fiscal quarter period, (vi) any contingent
or deferred payments (including earn-out payments, non-compete payments and
consulting payments but excluding ongoing royalty payments) made in connection
with any Permitted Acquisition, (vii) any extraordinary or unusual charges or
expenses (including amounts paid on early terminations of Swap Agreements),
(viii) non-cash losses from foreign exchange translation adjustments or Swap
Agreements during such period and (ix) the fees and expenses paid to third
parties during such period that directly arise out of and are incurred in
connection with any Permitted Acquisition, investment, asset disposition,
issuance or repayment of debt, issuance of equity securities, refinancing
transaction or amendment or other modification of any debt instrument (in each
case, including any such transaction consummated prior to the Closing Date and
any such transaction undertaken but not completed, and including transaction
expenses incurred in connection therewith) or early extinguishment of
Indebtedness to the extent such items were subject to capitalization prior to
the effectiveness of Financial Accounting Standards Board Statement No. 141R
“Business Combinations” but are required under such statement to be expensed
currently, minus (c) the following to the extent included in the determination
of Consolidated Net Income for such period, without duplication: (i) non-cash
credits, income or gains, including non-cash gains from foreign exchange
translation adjustments or Swap Agreements during such period, (ii) any
extraordinary or unusual income or gains (including amounts received on early
terminations of Swap Agreements), and (iii) any federal, state, local and
foreign income tax credits, plus (d) [intentionally omitted], plus (e) other
adjustments to Consolidated EBITDA reasonably acceptable to the Lenders.
“Consolidated EBITDA” shall not include income (or loss) attributable to
non-controlling interests in Restricted Subsidiaries that are not Subsidiary
Guarantors, but shall include income (or loss) attributable to non-controlling
interests in Restricted Subsidiaries that are Subsidiary Guarantors. In
addition, to the extent that for any period the portion of Consolidated EBITDA
attributable to Material Restricted Subsidiaries that are Domestic Subsidiaries
but that are not Subsidiary Guarantors exceeds 10% of Consolidated EBITDA (such
amount in excess of 10% of Consolidated EBITDA, the “Excess EBITDA”), then such
Excess EBITDA shall be excluded from the calculation of Consolidated EBITDA.
Notwithstanding the foregoing, Consolidated EBITDA (I) for the four fiscal
quarter period ended March 31, 2013 shall be equal to the Consolidated EBITDA
for the three month period ended March 31, 2013 multiplied by four (4), (II) for
the four fiscal quarter period ended June 30, 2013 shall be equal to the
Consolidated EBITDA for the six month period ended June 30, 2013 multiplied by
two (2) and (III) for the four fiscal quarter period ended September 30, 2013
shall be equal to the Consolidated EBITDA for the nine month period ended
September 30, 2013 multiplied by four-thirds (4/3).

 

4



--------------------------------------------------------------------------------

“Consolidated Funded Indebtedness” means, as of any date of determination with
respect to the Borrower and its Restricted Subsidiaries on a consolidated basis,
without duplication, the sum of: (a) the outstanding principal amount of all
obligations for borrowed money, whether current or long-term (including the
Obligations) and all obligations evidenced by bonds, debentures, notes, loan
agreements or other similar instruments or upon which interest payments are
customarily made; (b) all obligations arising under letters of credit (including
standby and commercial but excluding letters of credit to the extent such
letters of credit have been cash collateralized) and bankers’ acceptances, but
only to the extent consisting of unpaid reimbursement obligations in respect of
drawn amounts under letters of credit or bankers’ acceptance facilities; (c) all
attributable indebtedness under Capital Leases, synthetic leases, account
receivables securitization programs (including Permitted Receivables
Financings), off-balance sheet loans or similar off-balance sheet financing
products; (d) all obligations under conditional sale or other title retention
agreements relating to assets purchased (other than customary reservations or
retentions of title under agreements with suppliers entered into in the ordinary
course of business); (e) all obligations issued or assumed as the deferred
purchase price of assets or services purchased (other than contingent earn-out
payments and other contingent deferred payments to the extent not fixed and
payable, and trade debt incurred in the ordinary course of business and due
within six (6) months of the incurrence thereof) which would appear as
liabilities on a balance sheet; (f) all preferred Equity Interests issued and
which by the terms thereof could be (at the request of the holders thereof or
otherwise) subject to mandatory sinking fund payments, redemption or other
acceleration; (g) all Guarantees with respect to outstanding Indebtedness of the
type specified in clauses (a) through (f) above of another Person; (h) all
Indebtedness of the type specified in clauses (a) through (f) above of another
Person secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on, or payable out of
the proceeds of production from, assets owned or acquired by the Borrower or a
Restricted Subsidiary, whether or not the obligations secured thereby have been
assumed; and (i) all Indebtedness of the types referred to in clauses
(a) through (h) above of any partnership or joint venture (other than a joint
venture that is itself a corporation, limited liability company or similar
limited liability entity organized under the Laws of a jurisdiction other than
the United States or a state thereof) in which the Borrower or any of its
Restricted Subsidiaries is a general partner or joint venturer, except to the
extent that Indebtedness is expressly made non-recourse to such Person. For the
avoidance of doubt, Consolidated Funded Indebtedness shall exclude Hybrid Equity
Securities issued by the Borrower or any Subsidiary. For purposes hereof, the
definition of “Consolidated Funded Indebtedness” shall exclude any Indebtedness
under the Contingent Subordinated Obligation until such Indebtedness is
reflected as a liability or contingent obligation on the consolidated balance
sheet of the Borrower.

“Consolidated Interest Expense” means, for any period, for the Borrower and its
Restricted Subsidiaries on a consolidated basis without duplication, the
following (in each case as determined in accordance with GAAP): (a) all interest
in respect of Indebtedness (including the interest component of synthetic
leases, account receivables securitization programs, off-balance sheet loans or
similar off-balance sheet financing products) accrued during such period
(whether or not actually paid during such period) and costs of surety bonds, in
each case determined after giving effect to any net payments made or received
under interest rate Swap Agreements minus (b) the sum of (i) all interest income
during such period and (ii) to the extent included in clause (a) above, the
amount of write-offs or amortization of deferred financing fees, commissions,
fees and expenses, and amounts paid (or plus any amounts received) on early
terminations of Swap Agreements. Notwithstanding the foregoing, Consolidated
Interest Expense (I) for the four fiscal quarter period ended March 31, 2013
shall be equal to the Consolidated Interest Expense for the three month period
ended March 31, 2013 multiplied by four (4), (II) for the four fiscal quarter
period ended June 30, 2013 shall be equal to the Consolidated Interest Expense
for the six month period ended June 30, 2013 multiplied by two (2) and (III) for
the four fiscal quarter period ended September 30, 2013 shall be equal to the
Consolidated Interest Expense for the nine month period ended September 30, 2013
multiplied by four-thirds (4/3).

 

5



--------------------------------------------------------------------------------

“Consolidated Net Income” means, for any period, net income after taxes for such
period of the Borrower and its Restricted Subsidiaries on a consolidated basis,
as determined in accordance with GAAP. Except as otherwise provided herein, the
applicable period shall be for the four (4) consecutive quarters ending as of
the date of computation.

“Contingent Subordinated Obligation” means the contingent subordinated
obligation described on Schedule 6.01.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States, any applicable State thereof
or other applicable jurisdictions from time to time in effect.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means any Subsidiary that is incorporated or organized
under the laws of the United States of America, any state thereof or in the
District of Columbia.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, or the
management, release or threatened release of any Hazardous Material.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

6



--------------------------------------------------------------------------------

“Equity Issuance” means any issuance by the Borrower or any of its Restricted
Subsidiaries to any Person which is not the Borrower or a Subsidiary of
(a) shares of its Equity Interests or Hybrid Equity Securities (excluding
issuances of Equity Interests to directors, officers, consultants or other
employees under any equity award program, employee stock purchase plan or other
employee benefit plan in existence from time to time), (b) any shares of its
Equity Interests pursuant to the exercise of options (excluding for purposes
hereof the issuance of Equity Interests pursuant to the exercise of stock
options held by directors, officers, consultants or other employees or former
employees of the Loan Parties or personal representatives or heirs or
beneficiaries of any of them) or warrants or (c) any shares of its Equity
Interests or Hybrid Equity Securities pursuant to the conversion of any debt
securities to equity.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) the occurrence of any “reportable event”, as defined in
Section 4043 of ERISA or the regulations issued thereunder with respect to a
Plan (other than an event for which the notice is waived or otherwise not
required); (b) the occurrence with respect to any Plan of an “accumulated
funding deficiency” (as defined in Section 412 of the Code or Section 302 of
ERISA), whether or not waived; (c) the filing pursuant to Section 412(d) of the
Code or Section 303(d) of ERISA of an application for a waiver of the minimum
funding standard with respect to any Plan; (d) the incurrence by the Borrower or
any of its ERISA Affiliates of any liability under Title IV of ERISA with
respect to the termination of any Plan; (e) the receipt by the Borrower or any
ERISA Affiliate from the PBGC or other governmental entity of any notice
relating to an intention to terminate any Plan or Plans or to appoint a trustee
to administer any Plan; (f) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability with respect to the withdrawal or partial withdrawal
from any Plan or Multiemployer Plan; or (g) the receipt by the Borrower or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Borrower or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA.

“Event of Default” has the meaning assigned to such term in Article VII.

“Excluded Disposition” means the sale, transfer, or other disposition of (a) any
motor vehicles or other equipment no longer used or useful in the business of
the Borrower or any of its Restricted Subsidiaries, (b) any inventory, materials
and other assets in the ordinary course of business and on ordinary business
terms, and (c) Cash Equivalents described in clause (a) of the definition
thereof.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Lender or required to be withheld or deducted from a payment to a Lender,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
Lender being organized under the laws of, or having its principal office or, in
the case of any Lender, its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment or (ii) such Lender changes its lending office, except
in each case to the extent that, pursuant to Section 2.10, amounts with respect
to such Taxes were payable either to such Lender’s assignor immediately before
such Lender acquired the applicable interest in a Loan or Commitment or to such
Lender immediately before it changed its lending office, (c) Taxes attributable
to such Lender’s failure to comply with Section 2.10 and (d) any U.S. Federal
withholding Taxes imposed under FATCA.

 

7



--------------------------------------------------------------------------------

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.

“Financial Officer” means the chief executive officer, chief financial officer,
principal accounting officer, treasurer or controller of the Borrower.

“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board, consistently applied
and as in effect from time to time.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank) and any group or body charged with setting regulatory capital rules or
standards (including, without limitation, the Basel Committee on Banking
Supervision or any successor or similar authority thereto).

“Guarantee” means, with respect to any Person, without duplication, any
obligations of such Person (other than endorsements in the ordinary course of
business of negotiable instruments for deposit or collection) guaranteeing or
intended to guarantee any Indebtedness of any other Person in any manner,
whether direct or indirect, and including without limitation any obligation,
whether or not contingent, (a) to purchase any such Indebtedness or any property
constituting security therefor, (b) to advance or provide funds or other support
for the payment or purchase of any such Indebtedness or to maintain working
capital, solvency or other balance sheet condition of such other Person
(including without limitation keep well agreements, maintenance agreements or
similar agreements or arrangements) for the benefit of any holder of
Indebtedness of such other Person, (c) to lease or purchase assets, securities
or services primarily for the purpose of assuring the holder of such
Indebtedness, or (d) to otherwise assure or hold harmless the holder of such
Indebtedness against loss in respect thereof. The amount of any Guarantee
hereunder shall (subject to any limitations set forth therein) be deemed to be
an amount equal to the outstanding principal amount (or maximum principal
amount, if larger) of the Indebtedness in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hybrid Equity Securities” means any securities issued by the Borrower any
Subsidiary or a financing vehicle of the Borrower or any Subsidiary that (i) are
classified as possessing a minimum of “intermediate equity content” by S&P and
Basket C equity credit by Moody’s and (ii) other than solely through the
issuance of Equity Interests, (A) require no repayments or prepayments and no
redemptions,

 

8



--------------------------------------------------------------------------------

repurchases, sinking fund payments or defeasement and (B) do not otherwise
provide for (1) any obligations thereunder or in connection therewith to become
due prior to their scheduled maturity or (2) an ability (with or without the
giving of notice, the lapse of time or both) for the holder or holders of any
such securities or any trustee or agent on its or their behalf to cause any such
obligations to become due, in each case, prior to at least 91 days after the
Tranche A-2 Term Maturity Date.

“IFRS” means international accounting standards within the meaning of IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements delivered under or referred to herein.

“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate”.

“Indebtedness” means, as of any date of determination with respect to any
Person, without duplication: (a) the outstanding principal amount of all
obligations for borrowed money, whether current or long-term and all obligations
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments or upon which interest payments are customarily made; (b) the
maximum amount of all letters of credit (including standby and commercial) and
bankers’ acceptances, including unpaid reimbursement obligations in respect of
drawn amounts under letters of credit or bankers’ acceptance facilities; (c) all
attributable indebtedness under Capital Leases, synthetic leases, account
receivables securitization programs (including Permitted Receivables
Financings), off-balance sheet loans or similar off-balance sheet financing
products; (d) all obligations of such Person under conditional sale or other
title retention agreements relating to assets purchased by such Person (other
than customary reservations or retentions of title under agreements with
suppliers entered into in the ordinary course of business); (e) all obligations
issued or assumed as the deferred purchase price of assets or services purchased
(other than contingent earn-out payments and other contingent deferred payments
to the extent not fixed and payable, and trade debt incurred in the ordinary
course of business and due within six (6) months of the incurrence thereof)
which would appear as liabilities on a balance sheet; (f) all preferred Equity
Interests issued by such Person and which by the terms thereof could be (at the
request of the holders thereof or otherwise) subject to mandatory sinking fund
payments, redemption or other acceleration; (g) all obligations of such Person
under take-or-pay or similar arrangements; (h) all net obligations of such
Person under Swap Agreements; (i) all Guarantees with respect to outstanding
Indebtedness of the type specified in clauses (a) through (h) above of another
person; (j) all Indebtedness of the type specified in clauses (a) through
(i) above of another Person secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on, or payable out of the proceeds of production from, assets owned or
acquired by such Person, whether or not the obligations secured thereby have
been assumed; and (k) the Indebtedness of any partnership or unincorporated
joint venture in which such Person is a general partner or a joint venture,
except to the extent that Indebtedness is expressly made non-recourse to such
Person.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

“Interest Coverage Ratio” means, the ratio, determined as of the end of each
fiscal quarter of the Borrower for the most-recently ended four fiscal quarters,
of (a) Consolidated EBITDA to (b) Consolidated Interest Expense paid or payable
in cash minus any Consolidated Interest Expense in respect of the Loans paid or
payable in cash hereunder, all calculated for the Borrower and its Restricted
Subsidiaries on a consolidated basis in accordance with GAAP.

 

9



--------------------------------------------------------------------------------

“Interest Period” means with respect to any Borrowing, the period commencing on
the date of such Borrowing or the end of the immediately preceding Interest
Period and ending on the numerically corresponding day in the calendar month
that is seven days or one month thereafter, as the Borrower may elect; provided,
that (i) if any Interest Period would end on a day other than a Business Day,
such Interest Period shall be extended to the next succeeding Business Day
unless such next succeeding Business Day would fall in the next calendar month,
in which case such Interest Period shall end on the next preceding Business Day
and (ii) other than in the case of an Interest Period of seven days, any
Interest Period that commences on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent continuation of such
Borrowing.

“Interpolated Rate” means, at any time, the rate per annum determined by JPMCB
(which determination shall be conclusive and binding absent manifest error) to
be equal to the rate that results from interpolating on a linear basis between:
(a) the LIBOR Screen Rate (for the longest period for which the LIBOR Screen
Rate is available) that is shorter than the Impacted Interest Period and (b) the
LIBOR Screen Rate for the shortest period (for which the LIBOR Screen Rate is
available) that exceeds the Impacted Interest Period, in each case, at such
time.

“JPMCB” means JPMorgan Chase Bank, N.A.

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, licenses, authorizations and
permits of, and agreements with, any Governmental Authority, in each case having
the force of law.

“Lenders” means the Persons listed on Schedule 2.01 hereto and any other Person
that shall have become a Lender hereunder pursuant to an Assignment and
Assumption, other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Assumption.

“Leverage Ratio” means, on any date, the ratio of (a) Consolidated Funded
Indebtedness on such date, minus (i) unrestricted cash and Cash Equivalents,
after giving effect to any adjustments for international tax effects at an
assumed withholding rate of 35% (or such lesser statutory rate as may be in
effect from time to time), as applicable, in an aggregate amount not to exceed
$100,000,000 to the extent held by the Borrower and the Restricted Subsidiaries
on a consolidated basis on such date and (ii) to the extent not deducted
pursuant to the preceding clause (a)(i), unrestricted cash and Cash Equivalents
in an amount equal to any Loans outstanding hereunder as of the end of the
applicable fiscal quarter of the Borrower (or outstanding at any time for
purposes of determining the Leverage Ratio on a Pro Forma Basis) to
(b) Consolidated EBITDA for the period of four consecutive fiscal quarters ended
on such date (or, if such date is not the last day of a fiscal quarter, ended on
the last day of the fiscal quarter most recently ended prior to such date). For
purposes of this Agreement, proceeds from Equity Issuances described in
Section 6.04(r) of the Revolving Credit Agreement shall be deemed not to be
“unrestricted cash and Cash Equivalents”.

“LIBO Rate” means, with respect to any Borrowing for any applicable Interest
Period, the London interbank offered rate as administered by the British Bankers
Association (or any other Person that takes over the administration of such rate
for dollars) for a period equal in length to such Interest Period as displayed
on pages LIBOR01 or LIBOR02 of the Reuters screen that displays such rate

 

10



--------------------------------------------------------------------------------

(or, in the event such rate does not appear on a Reuters page or screen, on any
successor or substitute page on such screen that displays such rate, or on the
appropriate page of such other information service that publishes such rate from
time to time as selected by JPMCB in its reasonable discretion; in each case the
“LIBOR Screen Rate”) at approximately 11:00 a.m., London time, two (2) Business
Days prior to the commencement of such Interest Period; provided that, if the
LIBOR Screen Rate shall not be available at such time for such Interest Period
(an “Impacted Interest Period”), then the LIBO Rate shall be the Interpolated
Rate at such time.

“LIBOR Screen Rate” has the meaning assigned to such term in the definition of
“LIBO Rate”.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, Capital Lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Loan Documents” means this Agreement, any promissory notes issued pursuant to
this Agreement, the Subsidiary Guaranty, and all other agreements, instruments,
documents and certificates identified in Section 4.01 executed and delivered to,
or in favor of, any Lenders and including all other powers of attorney,
consents, assignments, contracts, notices and all other written matter whether
heretofore, now or hereafter executed by or on behalf of any Loan Party, or any
employee of any Loan Party, and delivered to any Lender in connection with this
Agreement or the transactions contemplated hereby. Any reference in this
Agreement or any other Loan Document to a Loan Document shall include all
appendices, exhibits or schedules thereto, and all amendments, restatements,
supplements or other modifications thereto, and shall refer to this Agreement or
such Loan Document as the same may be in effect at any and all times such
reference becomes operative.

“Loan Parties” means the Borrower and the Subsidiary Guarantors.

“Loans” means the loans and advances made by the Lenders pursuant to this
Agreement.

“Material Adverse Effect” means (A) a material adverse change in, or a material
adverse effect on, the operations, business, assets, properties, liabilities
(actual or contingent) or financial condition of the Borrower and its Restricted
Subsidiaries, taken as a whole; (B) a material impairment of the rights and
remedies of any Lender under any Loan Document, or of the ability of the
Borrower or any Subsidiary Guarantor to perform its obligations under any Loan
Document to which it is a party; or (C) a material adverse effect upon the
legality, validity, binding effect or enforceability against the Borrower or any
Subsidiary Guarantor of any Loan Document to which it is a party.

“Material Indebtedness” means (a) Indebtedness under the Revolving Credit
Agreement and (b) (i) the Contingent Subordinated Obligation and
(ii) Indebtedness (other than the Loans), or obligations in respect of one or
more Swap Agreements, of any one or more of the Borrower and its Restricted
Subsidiaries in an aggregate principal amount exceeding $50,000,000. For
purposes of determining Material Indebtedness, the “obligations” of the Borrower
or any Restricted Subsidiary in respect of any Swap Agreement at any time shall
be the maximum aggregate amount (giving effect to any netting agreements) that
the Borrower or such Restricted Subsidiary would be required to pay if such Swap
Agreement were terminated at such time.

 

11



--------------------------------------------------------------------------------

“Material Restricted Subsidiary” means (i) each Restricted Subsidiary that is a
borrower or guarantor of any Material Indebtedness or a guarantor of any
Indebtedness under the Senior Notes (as defined in the Revolving Credit
Agreement), (ii) any other Restricted Subsidiary (other than a Receivables
Financing SPC) with assets of $500,000 or more and (iii) any other Restricted
Subsidiary that owns any material domestic intellectual property; provided,
however, if the aggregate assets of Restricted Subsidiaries (other than
Receivables Financing SPCs) that are not Material Restricted Subsidiaries at any
time exceeds $10,000,000, the Borrower shall designate one or more of such
Restricted Subsidiaries as Material Restricted Subsidiaries such that, after
giving effect to such designations, the aggregate assets of Restricted
Subsidiaries (other than Receivables Financing SPCs) that are not Material
Restricted Subsidiaries shall be less than $10,000,000.

“Maturity Date” means the Tranche A-1 Term Maturity Date or Tranche A-2 Term
Maturity Date, as the context requires.

“MLPF&S” means Merrill Lynch, Pierce, Fenner & Smith Incorporated.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all accrued and unpaid fees and all expenses, reimbursements,
indemnities and other obligations of the Loan Parties to the Lenders or to any
Lender or to any indemnified party arising under the Loan Documents.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Other Connection Taxes” means, with respect to any Lender, Taxes imposed as a
result of a present or former connection between such Lender and the
jurisdiction imposing such Tax (other than connections arising from such Lender
having executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment, grant of a participation, or transfer or
designation of a new applicable lending office for receiving payments under any
Loan Document and Excluded Taxes.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Acquisition” means an acquisition by the Borrower or any of its
Restricted Subsidiaries which is an acquisition of a Person or assets of a
Person and, solely in the case of any such acquisition wherein the total cash
consideration exceeds $25,000,000, is approved by the Lenders.

 

12



--------------------------------------------------------------------------------

“Permitted Liens” means, at any time, Liens in respect of property of the
Borrower or any Restricted Subsidiary permitted to exist at such time pursuant
to the terms of Section 6.02 of the Revolving Credit Agreement.

“Permitted Receivables Financing” means any one or more receivables financings
in which (a) any Loan Party or any Restricted Subsidiary (i) sells (as
determined in accordance with GAAP) any accounts (as defined in the Uniform
Commercial Code as in effect in the State of New York), payment intangibles (as
defined in the Uniform Commercial Code as in effect in the State of New York),
notes receivable, rights to future lease payments or residuals (collectively,
together with certain property relating thereto and the right to collections
thereon, being the “Transferred Assets”) to any Person that is not a Subsidiary
or Affiliate of the Borrower (with respect to any such transaction, the
“Receivables Financier”), (ii) borrows from such Receivables Financier and
secures such borrowings by a pledge of such Transferred Assets and/or
(iii) otherwise finances its acquisition of such Transferred Assets and, in
connection therewith, conveys an interest in such Transferred Assets to the
Receivables Financier or (b) any Loan Party or any Restricted Subsidiary sells,
conveys or otherwise contributes any Transferred Assets to a Receivables
Financing SPC, which Receivables Financing SPC then (i) sells (as determined in
accordance with GAAP) any such Transferred Assets (or an interest therein) to
any Receivables Financier, (ii) borrows from such Receivables Financier and
secures such borrowings by a pledge of such Transferred Assets or
(iii) otherwise finances its acquisition of such Transferred Assets and, in
connection therewith, conveys an interest in such Transferred Assets to the
Receivables Financier; provided that (A) the aggregate Attributed Principal
Amount for all such financings shall not at any time exceed $750,000,000 and
(B) such financings shall not involve any recourse to any Loan Party or any
Restricted Subsidiary for any reason other than (x) repurchases of non-eligible
assets or (y) indemnifications for losses other than credit losses related to
the Transferred Assets.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Pro Forma Basis” means, with respect to any transaction, that for purposes of
calculating the financial covenants set forth in Section 6.04, such transaction
shall be deemed to have occurred as of the first day of the most recent four
fiscal quarter period preceding the date of such transaction for which financial
statements were required to be delivered pursuant to Section 5.01(a) or 5.01(b)
of the Revolving Credit Agreement (or, prior to the delivery of the first
financial statements following the Closing Date pursuant to Section 5.01 of the
Revolving Credit Agreement, as of the first day of the most recent four fiscal
quarter period ending on the last day of the most recent quarter for which
financial statements have been delivered to the Lenders prior to the Closing
Date). In connection with the foregoing, (a) with respect to the incurrence of
any Indebtedness, such Indebtedness shall be deemed to have been incurred as of
the first day of the applicable period, (b) with respect to any Asset Sale or
Recovery Event, (i) income statement and cash flow statement items (whether
positive or negative) attributable to the property disposed of shall be excluded
to the extent relating to any period occurring prior to the date of such
transaction and (ii) Indebtedness which is retired shall be excluded and deemed
to have been retired as of the first day of the applicable period, and (c) with
respect to any Permitted Acquisition, (i) income statement and cash flow
statement items attributable to the Person or property acquired shall be
included to the extent relating to any period applicable in such calculations to
the extent (A) such items are not otherwise included in such income statement
and cash flow statement items for the Borrower and its Subsidiaries in
accordance with GAAP or in accordance with any defined

 

13



--------------------------------------------------------------------------------

terms set forth in Section 1.01 and (B) such items are supported by financial
statements or other information reasonably satisfactory to the Lenders and
(ii) any Indebtedness incurred or assumed by any Loan Party or any Subsidiary
(including the Person or property acquired) in connection with such transaction
and any Indebtedness of the Person or property acquired which is not retired in
connection with such transaction (A) shall be deemed to have been incurred as of
the first day of the applicable period and (B) if such Indebtedness has a
floating or formula rate, shall have an implied rate of interest for the
applicable period for purposes of this definition determined by utilizing the
rate which is or would be in effect with respect to such Indebtedness as at the
relevant date of determination.

“Receivables Financier” shall have the meaning set forth in the definition of
Permitted Receivables Financing.

“Receivables Financing SPC” means, in respect of any Permitted Receivables
Financing, any Subsidiary or Affiliate of the Borrower to which any Loan Party
sells, contributes or otherwise conveys Transferred Assets in connection with
such Permitted Receivables Financing and each general partner of any such
Subsidiary or Affiliate.

“Recovery Event” means the receipt by the Borrower or any of its Restricted
Subsidiaries of any cash insurance proceeds or condemnation award payable by
reason of theft, loss, physical destruction or damage, taking or similar event
with respect to any of their respective property or assets.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, trustees, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.

“Requirement of Law” means, as to any Person, the Certificate of Incorporation
and By Laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party,
and, solely for purposes of the delivery of incumbency certificates, the
secretary or any assistant secretary of a Loan Party and, solely for purposes of
notices given pursuant to Article II, any other officer of the applicable Loan
Party so designated by any of the foregoing officers in a notice to the Lenders.
Any document delivered hereunder that is signed by a Responsible Officer of a
Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Loan
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests and Hybrid
Equity Securities in (or of) the Borrower or any Restricted Subsidiary, or any
payment (whether in cash, securities or other property), including any sinking
fund or similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any such Equity Interests and Hybrid
Equity Securities in (or of) the Borrower or any Restricted Subsidiary or any
option, warrant or other right to acquire any such Equity Interests and Hybrid
Equity Securities in (or of) the Borrower or any Restricted Subsidiary.

“Restricted Subsidiaries” means the Subsidiaries of the Borrower other than the
Unrestricted Subsidiaries.

 

14



--------------------------------------------------------------------------------

“Revolving Credit Agreement” means the Credit Agreement dated as of July 2, 2013
by and among the Borrower, the lenders from time to time party thereto and
JPMCB, as the administrative agent (as further amended, supplemented, restated
or otherwise modified or replaced from time to time).

“Revolving Facility” means the Commitments (as defined in the Revolving Credit
Agreement) and the extensions of credit made thereunder.

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.

“Sanction(s)” means any economic or financial sanction or trade embargo imposed,
administered or enforced by OFAC, the United Nations Security Council, the
European Union, Her Majesty’s Treasury or other relevant sanctions authority.

“SEC” means the United States Securities and Exchange Commission.

“Solvent” means, in reference to the Loan Parties, that the fair value of all
assets of the Loan Parties (taken as a whole), measured on a going concern
basis, exceeds all probable liabilities of the Loan Parties (taken as a whole),
including those to be incurred pursuant to this Agreement.

“Specified Sales” means (a) the sale, transfer, lease or other disposition of
inventory and materials in the ordinary course of business, (b) the sale,
transfer, lease or other disposition of obsolete or worn-out property or assets
in the ordinary course of business, (c) the sale, transfer or other disposition
of cash or Cash Equivalents, (d) the sale, transfer or other disposition of
Equity Interests of Unrestricted Subsidiaries, (e) dispositions of accounts
receivable in connection with the collection or compromise thereof in the
ordinary course of business and (f) dispositions of property to the extent that
such property is exchanged for credit against the purchase price of similar
replacement property.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which any Lender is subject with respect to the
Adjusted LIBO Rate, for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D. Loans
shall be deemed to constitute eurocurrency funding and to be subject to such
reserve requirements without benefit of or credit for proration, exemptions or
offsets that may be available from time to time to any Lender under such
Regulation D or any comparable regulation. The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, Controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

“Subsidiary” means any subsidiary of the Borrower.

 

15



--------------------------------------------------------------------------------

“Subsidiary Guarantor” means each Material Restricted Subsidiary that becomes a
party to a Subsidiary Guaranty (including pursuant to a joinder or supplement
thereto); provided, that notwithstanding any other provision of this Agreement,
no Foreign Subsidiary (or any Domestic Subsidiary owned by a Foreign Subsidiary)
shall be a Subsidiary Guarantor or shall otherwise be required to guarantee or
pledge its assets in support of any obligations hereunder.

“Subsidiary Guaranty” means that certain Guaranty dated as of the Closing Date
(including any and all supplements thereto) and executed by each Subsidiary
Guarantor, and any other guaranty agreements as are requested by the Lenders and
their counsel, in each case as amended, restated, supplemented or otherwise
modified from time to time.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions (other than in respect of Equity Interests
of the Borrower), in each case entered into to hedge or mitigate risks to which
the Borrower or any Subsidiary reasonably believes it has actual exposure or
entered into in order to effectively cap, collar or exchange interest rates;
provided that no phantom stock or similar plan providing for payments only on
account of services provided by current or former directors, officers, employees
or consultants of the Borrower or the Subsidiaries shall be a Swap Agreement.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Tranche A-1 Term Commitment” means, with respect to any Lender, the commitment,
if any, of such Lender to make a Tranche A-1 Term Loan hereunder on the Closing
Date, expressed as an amount representing the maximum principal amount of the
Tranche A-1 Term Loan to be made by such Lender hereunder. The amount of each
Lender’s Tranche A-1 Term Commitment, if any, is set forth on Schedule 2.01
hereto. The aggregate amount of the Tranche A-1 Term Commitments as of the
Closing Date is $545,000,000.

“Tranche A-1 Term Lender” means, as of any date of determination, a Lender
having an outstanding Tranche A-1 Term Loan.

“Tranche A-1 Term Loan” means a Loan made on the Closing Date pursuant to clause
(a) of Section 2.01 hereof.

“Tranche A-1 Term Maturity Date” means August 12, 2013.

“Tranche A-2 Term Commitment” means, with respect to any Lender, the commitment,
if any, of such Lender to make a Tranche A-2 Term Loan hereunder on the Closing
Date, expressed as an amount representing the maximum principal amount of the
Tranche A-2 Term Loan to be made by such Lender hereunder. The amount of each
Lender’s Tranche A-2 Term Commitment, if any, is set forth on Schedule 2.01
hereto, as applicable. The aggregate amount of the Tranche A-2 Term Commitments
as of the Closing Date is $81,750,000.

“Tranche A-2 Term Lender” means, as of any date of determination, a Lender
having an outstanding Tranche A-2 Term Loan.

“Tranche A-2 Term Loan” means a Loan made on the Closing Date pursuant to clause
(b) of Section 2.01 hereof.

 

16



--------------------------------------------------------------------------------

“Tranche A-2 Term Maturity Date” means September 9, 2013.

“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement, the borrowing of Loans and the use of the proceeds thereof.

“Transferred Assets” shall have the meaning set forth in the definition of
Permitted Receivables Financing.

“Unrestricted Subsidiaries” means (a) Azuis Holding B.V., Carnival Ice Cream,
N.V., Cascade Equity Realty, LLC, Dairy Information Systems Holdings, LLC, Dairy
Information Systems, LLC, Dean Foods Foundation, Dean International Holding
Company, Dean Puerto Rico Holdings, LLC, DF-AP, LLC, DF-AP #1 LLC, DFC Aviation
Services, LLC, DFC Energy Partners, LLC, DGI Ventures, Inc., Franklin Holdings,
Inc., Franklin Plastics, Inc., Importadora y Distribuidora Dean Foods, S.A. de
C.V. and Tenedora Dean Foods Internacional, S.A. de C.V., (b) each Captive
Insurance Company and (c) any other Subsidiary of the Borrower designated by the
Borrower as such in writing in accordance with Section 5.09(c); it being
understood and agreed that (i) the term “Unrestricted Subsidiary” shall include
all Subsidiaries of any such designated Subsidiary, and (ii) any Unrestricted
Subsidiary may subsequently be designated by the Borrower as a Restricted
Subsidiary subject to the terms of Section 5.09(c).

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

SECTION 1.02. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. The
word “law” shall be construed as referring to all statutes, rules, regulations,
codes and other laws (including official rulings and interpretations thereunder
having the force of law or with which affected Persons customarily comply), and
all judgments, orders and decrees, of all Governmental Authorities. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any definition
of or reference to any statute, rule or regulation shall be construed as
referring thereto as from time to time amended, supplemented or otherwise
modified (including by succession of comparable successor laws), (c) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns (subject to any restrictions on assignment set forth
herein) and, in the case of any Governmental Authority, any other Governmental
Authority that shall have succeeded to any or all functions thereof, (d) the
words “herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (e) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement and (f) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

SECTION 1.03. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Lenders that the Borrower requests an amendment to any
provision hereof to eliminate the effect of any change in GAAP (including the

 

17



--------------------------------------------------------------------------------

adoption of IFRS) occurring after the Closing Date or in the application thereof
on the operation of such provision (or if the Lenders notify the Borrower that
each Lender requests an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith. Notwithstanding any other provision
contained herein, all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to
herein shall be made (i) without giving effect to any election under Accounting
Standards Codification 825-10-25 (or any other Accounting Standards Codification
or Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of the Borrower or any Subsidiary at “fair
value”, as defined therein, (ii) without giving effect to any treatment of
Indebtedness in respect of convertible debt instruments under Accounting
Standards Codification 470-20 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
such Indebtedness in a reduced or bifurcated manner as described therein, and
such Indebtedness shall at all times be valued at the full stated principal
amount thereof and (iii) in a manner such that any obligations relating to a
lease that was accounted for by the Borrower as an operating lease as of the
Closing Date and any similar lease entered into after the Closing Date by the
Borrower or any Subsidiary shall be accounted for as obligations relating to an
operating lease and not as Capital Lease Obligations. Without limiting the
foregoing, leases shall continue to be classified and accounted for on a basis
consistent with that reflected in the Borrower’s historical financial statements
for all purposes of this Agreement, notwithstanding any change in GAAP relating
thereto, unless the parties hereto shall enter into a mutually acceptable
amendment addressing such changes, as provided for above.

ARTICLE II

The Credits

SECTION 2.01. Commitments and Loans. Subject to the terms and conditions set
forth herein, each Lender agrees (a) to make a Tranche A-1 Term Loan to the
Borrower on the Closing Date in a principal amount not exceeding its Tranche A-1
Term Commitment and (b) to make a Tranche A-2 Term Loan to the Borrower on the
Closing Date in a principal amount not exceeding its Tranche A-2 Term
Commitment. Amounts prepaid or repaid may not be reborrowed. Each Lender’s
Commitments shall terminate immediately and without any further action upon the
making of its Loans in the full amount of such Commitments on the Closing Date.

SECTION 2.02. Loans and Borrowings. (a) Each Loan shall be made as part of a
Borrowing consisting of Loans of the same Class made by the Lenders of such
Class ratably in accordance with their respective Commitments of the applicable
Class.

(b) Each Lender at its option may make any Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan; provided that any
exercise of such option shall not affect the obligation of the Borrower to repay
such Loan in accordance with the terms of this Agreement.

SECTION 2.03. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the Closing Date by wire transfer of immediately
available funds by 4:00 p.m., New York City time, to the account of the Borrower
designated by it for such purpose.

 

18



--------------------------------------------------------------------------------

SECTION 2.04. Repayment. (a) The Borrower hereby unconditionally promises to pay
(i) to each Lender, for its own account, the then unpaid interest and principal
amount of each Tranche A-1 Term Loan of such Lender on the Tranche A-1 Term
Maturity Date and (ii) to each Lender, for its own account, the then unpaid
interest and principal amount of each Tranche A-2 Term Loan of such Lender on
the Tranche A-2 Term Maturity Date.

(b) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if requested
by such Lender, to such Lender and its registered assigns) and in a form
approved by such Lender. Thereafter, the Loans evidenced by such promissory note
and interest thereon shall at all times (including after assignment pursuant to
Section 8.04) be represented by one or more promissory notes in such form
payable to the order of the payee named therein (or, if such promissory note is
a registered note, to such payee and its registered assigns).

SECTION 2.05. Prepayment of Loans. (a) The Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part without
premium or penalty but subject to breakfunding payments pursuant to
Section 2.09, subject to prior notice in accordance with paragraph (b) of this
Section. Prepayments of any Class of Loans made in accordance with the terms
hereof may be applied to repay any Class of Loans as the Borrower shall elect.

(b) The Borrower shall notify the Lenders by telephone (confirmed by telecopy)
of any prepayment hereunder of a Borrowing not later than 1:30 p.m., New York
City time, three Business Days (or one (1) Business Day in the case of a
prepayment of a Borrowing with a 7-day Interest Period) before the date of
prepayment. Each such notice shall specify the prepayment date and the principal
amount of each Borrowing or portion thereof to be prepaid. Each prepayment of a
Borrowing of the same Class shall be applied in accordance with the terms
hereof, in each case any such prepayments shall be accompanied by (i) accrued
interest to the extent required by Section 2.07 and (ii) breakfunding payments
pursuant to Section 2.09.

SECTION 2.06. Fees. The Borrower agrees to pay each Lender, for its own account,
the fees payable in the amounts and at the times separately agreed upon between
the Borrower and such Lender. All fees payable hereunder shall be paid on the
dates due, in immediately available funds, to the relevant Lenders. Fees paid
shall not be refundable under any circumstances.

SECTION 2.07. Interest. (a) The Loans comprising each Borrowing shall bear
interest at the Adjusted LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Rate.

(b) (i) Each Borrowing shall have an initial Interest Period as the Borrower may
elect in accordance with this Agreement. Thereafter, the Borrower may elect
Interest Periods therefor as provided in this Section. The Borrower may elect
different options with respect to different portions of the applicable
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders, and the Loans comprising each such portion shall be considered a
separate Borrowing. Notwithstanding any other provision of this Agreement, the
Borrower shall not be entitled to request, or to elect to continue, any
Borrowing if the Interest Period requested with respect thereto would end after
the applicable Maturity Date.

(ii) To make an election pursuant to this Section, the Borrower shall notify the
Lenders of such election by telephone not later than 1:00 p.m., New York City
time, three Business Days (or one (1) Business Day in the case of an election to
request or continue a Borrowing with a 7-day Interest Period) before the date of
the proposed election. Each such telephonic interest election request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Lenders of a written interest election request (an “Interest Election Request”)
in a form approved by the Lenders and signed by the Borrower. Notwithstanding
any contrary provision herein, this Section shall not be construed to permit the
Borrower (x) to elect an Interest Period for Loans that does not comply with
Section 2.07(b)(i) and (y) convert any Borrowing to a Borrowing of a different
Class.

 

19



--------------------------------------------------------------------------------

(iii) Each telephonic and written Interest Election Request shall specify the
following information in compliance with this Section:

 

  (1) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clause (3) shall be specified for
each resulting Borrowing);

 

  (2) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day; and

 

  (3) the Interest Period to be applicable thereto after giving effect to such
election, which shall be a period contemplated by the definition of the term
“Interest Period”.

(iv) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Borrowing prior to the end of the Interest Period applicable
thereto, then, unless such Borrowing is repaid as provided herein, at the end of
such Interest Period such Borrowing shall have an Interest Period of one month’s
duration.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided above in this Section or
(ii) in the case of any other amount, 2% plus the rate applicable to Loans of
the same Class (or, if such overdue amount is not related to a particular Class,
the rate applicable to Tranche A-1 Term Loans).

(d) Accrued interest on each Loan shall be payable in arrears on the applicable
Maturity Date for such Loan; provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand and (ii) in the event
of any repayment or prepayment of any Loan, accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment.

(e) All interest hereunder shall be computed on the basis of a year of 360 days
and shall be payable for the actual number of days elapsed (including the first
day but excluding the last day).

SECTION 2.08. Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, liquidity or
similar requirement (including any compulsory loan requirement, insurance charge
or other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate);

(ii) impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or Loans made by
such Lender; or

 

20



--------------------------------------------------------------------------------

(iii) subject any Lender to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, continuing or maintaining any Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or to
reduce the amount of any sum received or receivable by such Lender hereunder
(whether of principal, interest or otherwise), then the Borrower will pay to
such Lender such additional amount or amounts as will compensate such Lender for
such actual and direct costs (but not including anticipated profits) reasonably
incurred or reduction suffered.

(b) If any Lender determines that any Change in Law regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement or the Loans made by such
Lender to a level below that which such Lender or such Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy and liquidity) by an amount reasonably deemed by such Lender
to be material, and such Lender has experienced such effect with respect to
other customers under similar circumstances, then from time to time the Borrower
will pay to such Lender, as the case may be, such additional amount or amounts
as will compensate such Lender or such Lender’s holding company for any such
reduction suffered.

(c) A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company, as the case may be, as specified
in paragraph (a) or (b) of this Section shall be delivered to the Borrower and
shall be conclusive absent manifest error. The Borrower shall pay such Lender,
as the case may be, the amount shown as due on any such certificate within 15
days after receipt thereof.

(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section shall not constitute a waiver of such Lender’s right to demand
such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 180 days prior to the date that such Lender, as
the case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

SECTION 2.09. Break Funding Payments. In the event of (a) the payment of any
principal of any Loan (excluding a Loan with a 7-day Interest Period) other than
on the last day of an Interest Period applicable thereto (including as a result
of an Event of Default) or (b) the failure to borrow, continue or prepay any
Loan (excluding a Loan with a 7-day Interest Period) on the date specified in
any notice delivered pursuant hereto (regardless of whether such notice is
revoked), then, in any such event, the Borrower shall compensate each Lender for
the loss, cost and expense attributable to such event. In the case of such Loan,
such loss, cost or expense to any Lender shall be deemed to include an amount
determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow or
continue, for the period that would have been the Interest Period for such
Loan), over (ii) the amount of interest which would accrue on such principal
amount for such period at the interest rate which such Lender would bid

 

21



--------------------------------------------------------------------------------

were it to bid, at the commencement of such period, for dollar deposits of a
comparable amount and period from other banks in the eurodollar market. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.

SECTION 2.10. Taxes. (a) Any and all payments under this Agreement shall be made
free and clear of, and without deduction for, withholding Taxes, except to the
extent that a Lender has not complied with its obligation to furnish to the
Borrower the forms required pursuant to Section 2.10(b).

(b) Each Lender (including any assignee pursuant to an assignment under
Section 8.04) shall furnish to the Borrower on or before the date such Lender
becomes a party to this Agreement one accurate and complete originally executed
U.S. Internal Revenue Service Form W-9 or U.S. Internal Revenue Service Form
W-8ECI or other form sufficient to establish a complete exemption from U.S.
Federal withholding tax.

(c) The Loan Parties shall timely pay to the relevant Governmental Authority in
accordance with applicable law any Other Taxes.

(d) The Loan Parties shall indemnify each Lender for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Lender or required to be withheld or deducted from a payment to such Lender and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.

SECTION 2.11. Payments Generally; Sharing of Set-offs. (a) The Borrower shall
make each payment required to be made by it hereunder (whether of principal,
interest or fees, or of amounts payable under Section 2.08 or 2.09, or
otherwise) prior to 2:00 p.m., New York City time, on the date when due, in
immediately available funds, without set off or counterclaim. Any amounts
received after such time on any date may, in the discretion of any Lender, be
deemed to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments made to JPMCB shall be made to
JPMCB at its offices at 10 South Dearborn Street, Chicago, Illinois 60603, and
all such payments made to MLPF&S shall be made to MLPF&S at its offices at 101
S. Tryon Street, 14th Floor, Charlotte, North Carolina 28255, except that
payments pursuant to Section 2.08 or 2.09 and 8.03 shall be made directly to the
Persons entitled thereto. If any payment hereunder shall be due on a day that is
not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
hereunder shall be made in dollars.

(b) If any Lender shall, by exercising any right of set off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans resulting in such Lender receiving payment of a greater proportion of
the aggregate amount of its Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans; provided
that (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of any of its Loans to any assignee, other than
to the Borrower or any Subsidiary or Affiliate thereof (as to which the
provisions of this paragraph shall apply).

 

22



--------------------------------------------------------------------------------

ARTICLE III

Representations and Warranties

The Borrower represents and warrants to the Lenders that:

SECTION 3.01. Organization; Powers. Each of the Borrower and its Restricted
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required. Schedule 3.01 sets forth (a) a correct and complete list of the name
and relationship to the Borrower of each and all of the Borrower’s Subsidiaries,
(b) a true and complete listing of each class of each of the Restricted
Subsidiaries’ authorized Equity Interests, of which all of such issued shares
are validly issued, outstanding, fully paid and non-assessable, and owned
beneficially and of record by the Persons identified on Schedule 3.01, and
(c) the type of entity of the Borrower and each of its Subsidiaries. All of the
issued and outstanding Equity Interests owned by any Loan Party have been (to
the extent such concepts are relevant with respect to such ownership interests)
duly authorized and issued and are fully paid and non-assessable.

SECTION 3.02. Authorization; Enforceability. The Transactions are within each
Loan Party’s corporate or limited liability company powers and have been duly
authorized by all necessary corporate, limited liability company and, if
required, stockholder action. The Loan Documents to which each Loan Party is a
party have been duly executed and delivered by such Loan Party and constitute a
legal, valid and binding obligation of such Loan Party, enforceable in
accordance with its terms, subject to applicable Debtor Relief Laws and subject
to general principles of equity, regardless of whether considered in a
proceeding in equity or at Law.

SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions (a) except
as could not reasonably be expected to have a Material Adverse Effect, do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect and except for the filing on or about the
Closing Date of one or more current reports on Form 8-K or quarterly reports on
Form 10-Q with respect to the Transactions, (b) except as could not reasonably
be expected to have a Material Adverse Effect, will not violate any Law
applicable to the Borrower or any of its Restricted Subsidiaries, (c) except as
could not reasonably be expected to have a Material Adverse Effect, will not
violate or result in a default under any indenture, agreement or other
instrument binding upon the Borrower or any of its Restricted Subsidiaries or
its assets (except those as to which waivers or consents have been obtained) and
(d) will not result in the creation or imposition of any Lien on any asset of
the Borrower or any of its Restricted Subsidiaries.

SECTION 3.04. Financial Condition; No Material Adverse Change. (a) The Borrower
has heretofore furnished to the Lenders its consolidated balance sheet and
statements of income, stockholders equity and cash flows as of and for the
fiscal year ended December 31, 2012, reported on by Deloitte & Touche LLP,
independent public accountants. Such financial statements present fairly, in all
material respects, the financial position and results of operations and cash
flows of the Borrower and its consolidated Subsidiaries as of such date in
accordance with GAAP.

 

23



--------------------------------------------------------------------------------

(b) Since December 31, 2012, there has been no development or event which has
had or could reasonably be expected to have a Material Adverse Effect.

SECTION 3.05. Properties. (a) Each of the Borrower and its Restricted
Subsidiaries has good title to, or valid leasehold interests in, all its real
and personal property, in each case, except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect, and all such property
is free of all Liens other than Permitted Liens.

(b) The Borrower and each of its Restricted Subsidiaries owns, has the legal
right to use or is licensed to use, all trademarks, tradenames, copyrights,
patents and other intellectual property necessary to its business as currently
conducted, except where the failure to do so could not reasonably be expected to
have a Material Adverse Effect, and, to the knowledge of the Borrower or any of
its Restricted Subsidiaries, the use thereof by the Borrower and its Restricted
Subsidiaries does not infringe upon the rights of any other Person except for
such infringements that, in the aggregate, could not reasonably be expected to
have a Material Adverse Effect.

SECTION 3.06. Litigation and Environmental Matters. (a) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of the Borrower, threatened against or
affecting the Borrower or any of its Restricted Subsidiaries (i) as to which
there is a reasonable probability of an adverse determination and that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect or (ii) that involve this
Agreement or the Transactions.

(b) Except for any other matters that, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect, (i) none of
the Borrower or any of its Restricted Subsidiaries has received any written or
actual notice of any claim with respect to any Environmental Liability or has
knowledge or reason to believe that any such notice will be received or is
threatened and (ii) none of the Borrower or any of its Restricted Subsidiaries
(1) has, at any time during the last five (5) years, failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law or (2) has become subject to
any Environmental Liability.

SECTION 3.07. Compliance with Laws. Each of the Borrower and its Restricted
Subsidiaries is in compliance with all Laws applicable to it or its property,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

SECTION 3.08. Investment Company Status. Neither the Borrower nor any of its
Restricted Subsidiaries is an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940.

SECTION 3.09. Taxes. Each of the Borrower and its Restricted Subsidiaries has
timely filed or caused to be filed all Tax returns and reports required to have
been filed and has paid or caused to be paid all Taxes required to have been
paid by it, except (a) Taxes that are being contested in good faith by
appropriate proceedings and for which the Borrower or such Restricted
Subsidiary, as applicable, has set aside on its books adequate reserves to the
extent required by GAAP or (b) to the extent that the failure to do so could not
be expected to result in a Material Adverse Effect.

SECTION 3.10. ERISA. No ERISA Event has occurred within the previous five
(5) years or is reasonably expected to occur that, when taken together with all
other such ERISA Events for which liability is reasonably expected to occur,
could reasonably be expected to result in a Material Adverse Effect.

 

24



--------------------------------------------------------------------------------

SECTION 3.11. Disclosure. There is no fact now known to the Borrower or any of
its Subsidiaries which has, or could reasonably be expected to have, a Material
Adverse Effect which fact has not been set forth herein or in the periodic and
other reports filed by the Borrower or any Subsidiary with the SEC, in the
financial statements of the Borrower and its Subsidiaries furnished to the
Lenders, or in any certificate, opinion or other written statement made or
furnished by any Loan Party to the Lenders. None of the reports, financial
statements, certificates or other information furnished by or on behalf of the
Borrower to any Lender in connection with the negotiation of this Agreement or
any other Loan Document (as modified or supplemented by other information so
furnished) or delivered hereunder contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not materially
misleading; provided that, with respect to projected financial information, the
Borrower represents only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time delivered.
Notwithstanding anything contained in this Section 3.11, the parties hereto
acknowledge and agree that uncertainty is inherent in any forecasts and
projections and that such forecasts and projections do not constitute guarantees
of future performance.

SECTION 3.12. Solvency. (a) As of the Closing Date, immediately after the
consummation of the Transactions to occur on the Closing Date, the Loan Parties,
taken as a whole, are and will be Solvent.

(b) The Loan Parties on a consolidated basis, will not (i) have unreasonably
small capital in relation to the business in which they are engaged or (ii) have
incurred, or believe that they will have incurred after giving effect to the
transactions contemplated by this Agreement, Indebtedness beyond their ability
to pay such Indebtedness as it becomes due.

SECTION 3.13. Labor Disputes. As of the Closing Date, there are no labor
controversies, strikes, lockouts or slowdowns pending against or, to the
knowledge of the Borrower, threatened against or affecting the Borrower or any
of its Restricted Subsidiaries (i) which could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect, or
(ii) that involve this Agreement or the Transactions.

SECTION 3.14. No Default. No Default has occurred and is continuing.

SECTION 3.15. Federal Reserve Regulations. No part of the proceeds of any Loan
have been used, whether directly or indirectly, for any purpose that entails a
violation of any of the regulations of the Board, including Regulations T, U,
and X.

SECTION 3.16. [Intentionally Omitted].

SECTION 3.17. OFAC. No Loan Party nor, to the knowledge of any Loan Party, any
Restricted Subsidiary of a Loan Party is currently the subject of any Sanctions.
No Loan, nor the proceeds from any Loan, has been or will be used, directly or
indirectly, to lend, contribute, provide or has otherwise made available to fund
any activity or business of any Person who is the subject of any Sanctions, or
in any other manner that will result in any violation by any Person (including
any Lender) of Sanctions.

 

25



--------------------------------------------------------------------------------

SECTION 3.18. Insurance. The properties of the Loan Parties and their Restricted
Subsidiaries are insured with financially sound and reputable insurance
companies not Affiliates of the Borrower (other than in the case of any Captive
Insurance Company), in such amounts, with such deductibles and covering such
risks as are customarily carried by companies engaged in similar businesses and
owning similar properties in localities where the applicable Loan Party or the
applicable Restricted Subsidiary operates, including the use of self-insurance
plans.

ARTICLE IV

Conditions

SECTION 4.01. Effectiveness. The obligations of the Lenders to make the Loans
hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 8.02):

(a) This Agreement shall have been executed and delivered by each of the parties
listed on the signature page hereto.

(b) The Subsidiary Guaranty shall have been executed and delivered by each of
the parties listed on the signature pages thereto.

(c) All governmental and third party consents and approvals required to have
been made or obtained by the Borrower for the execution, delivery and
performance by the Borrower of this Agreement and the issuance, delivery and
performance by the Borrower of each of the Loan Documents shall have been made
or obtained, as applicable, and shall be in full force and effect.

(d) The Lenders shall have received a favorable written opinion (addressed to
the Lenders and dated the Closing Date) of Wilmer Cutler Pickering Hale and Dorr
LLP, counsel to the Borrower, in form and substance reasonably satisfactory to
the Lenders and covering such matters relating to the Borrower, the Loan
Documents, this Agreement and the transactions contemplated hereby as the
Lenders shall reasonably request. The Borrower hereby requests such counsel to
deliver such opinion.

(e) The Lenders shall have received such documents and certificates as the
Lenders or their counsel may reasonably request, including documents and
certificates relating to the organization, existence and good standing of the
Borrower and the authorization of this Agreement and the transactions
contemplated hereby and any other legal matters relating to the Borrower, the
Loan Documents or this Agreement and the transactions contemplated hereby, all
in form and substance reasonably satisfactory to the Lenders and their counsel.

(f) The representations and warranties of the Loan Parties set forth in the Loan
Documents shall be true and correct in all material respects as of the Closing
Date, except to the extent such representations and warranties expressly relate
to an earlier date, in which case such representations and warranties shall be
true and correct in all material respects as of such earlier date, no Default or
Event of Default shall have occurred and be continuing as of the Closing Date
and the Lenders shall have received a certificate, dated the Closing Date and
signed by a Financial Officer of the Borrower, confirming the foregoing.

(g) No Default or Event of Default shall have occurred and be continuing as of
the Closing Date.

(h) The Lenders shall have received all fees and other amounts due and payable
on or prior to the Closing Date.

 

26



--------------------------------------------------------------------------------

(i) The Lenders shall have received a notice of borrowing from the Borrower with
respect to the Borrowings to made hereunder on the Closing Date, which notice
(i) shall be delivered not later than 1:00 p.m., New York City time, on the
Closing Date, (ii) shall specify the aggregate amount of such requested
Borrowings and (iii) the location and number of the Borrower’s account to which
funds are to be disbursed.

ARTICLE V

Affirmative Covenants

Until the Commitments have expired and the principal of and interest on each
Loan and all fees payable hereunder shall have been paid in full, the Borrower
covenants and agrees with the Lenders that:

SECTION 5.01. Notices of Material Events. The Borrower will furnish to each
Lender prompt written notice (in any event, within 5 Business Days) upon any
Responsible Officer of the Borrower obtaining actual knowledge thereof, of the
following:

(a) the occurrence of any Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting any Loan Party or
any Affiliate thereof that has a reasonable probability of an adverse
determination and that, if adversely determined, could reasonably be expected to
result in a Material Adverse Effect;

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect; and

(d) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

SECTION 5.02. Existence; Conduct of Business. The Borrower will, and will cause
each of its Restricted Subsidiaries to, (a) do or cause to be done all things
necessary to preserve, renew and keep in full force and effect (i) its legal
existence and (ii) the rights, qualifications, licenses, permits, franchises,
governmental authorizations, intellectual property rights, licenses and permits
necessary in the conduct of its business, except, with respect to clause (ii),
where failure to so maintain could not reasonably be expected to have a Material
Adverse Effect; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 6.03 of the
Revolving Credit Agreement and (b) carry on and conduct its business in
substantially the same manner and in substantially the same fields of enterprise
as it is presently conducted (and those ancillary or reasonably related
thereto).

SECTION 5.03. Payment of Obligations. The Borrower will, and will cause each of
its Restricted Subsidiaries to, pay or discharge all Material Indebtedness and
all other material liabilities and obligations, including Taxes, before the same
shall become delinquent or in default (subject, where applicable, to specified
grace periods), except where the validity or amount thereof is being contested
in good faith by appropriate proceedings and (a) the Borrower or such Restricted
Subsidiary has set aside on its books adequate reserves with respect thereto to
the extent required by GAAP or (b) the failure to make payment could not
reasonably be expected to result in a Material Adverse Effect.

 

27



--------------------------------------------------------------------------------

SECTION 5.04. Maintenance of Properties. The Borrower will, and will cause each
of its Restricted Subsidiaries to, keep and maintain all property material to
the conduct of its business in good working order and condition, ordinary wear
and tear and obsolescence excepted.

SECTION 5.05. Books and Records; Inspection Rights. The Borrower will, and will
cause each of its Restricted Subsidiaries to, (i) keep proper books of record
and account in which complete entries in accordance with GAAP are made of all
material dealings and transactions in relation to its business and activities
and (ii) permit any representatives designated by any Lender, upon reasonable
prior notice, to visit and inspect its properties, to examine and make extracts
from its books and records, including environmental assessment reports and Phase
I or Phase II studies, and to discuss its affairs, finances and condition with
its officers, all at such reasonable times and as often as reasonably requested.

SECTION 5.06. Compliance with Laws. The Borrower will, and will cause each of
its Restricted Subsidiaries to, comply with all Laws applicable to it or its
property (including, without limitation, ERISA and Environmental Laws), except
where the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.

SECTION 5.07. Use of Proceeds. The proceeds of the Loans will be used for the
working capital needs and for other general corporate purposes of the Borrower
and its Subsidiaries. No part of the proceeds of any Loan will be used, whether
directly or indirectly, for any purpose that entails a violation of any of the
Regulations of the Board, including Regulations T, U and X, or in violation of
Section 3.18.

SECTION 5.08. Insurance. The Borrower will, and will cause each of its
Restricted Subsidiaries to, maintain with financially sound and reputable
carriers insurance in such amounts (with no greater risk retention) as currently
maintained by such Persons and against such risks (including loss or damage by
fire and other normally insured perils and loss in transit; business
interruption; and general liability) and such other hazards, as is customarily
maintained by companies of established repute engaged in the same or similar
businesses operating in the same or similar locations (including the use of
self-insurance plans). The Borrower will furnish to the Lenders, upon request of
the Lenders, information in reasonable detail as to the insurance so maintained.

SECTION 5.09. Subsidiary Guarantors; Further Assurances. (a) As promptly as
possible but in any event by the earlier of (i) thirty (30) days (or such later
date as may be agreed upon by the Lenders) after any Person (other than a
Receivables Financing SPC) becomes a Material Restricted Subsidiary or any
Subsidiary (other than a Receivables Financing SPC) qualifies independently as,
or is designated by the Borrower as, a Subsidiary Guarantor and (ii) the date on
which any Person that is not a Subsidiary Guarantor guarantees the obligations
of the Borrower or any Restricted Subsidiary under the Revolving Credit
Agreement, the Senior Notes (as defined in the Revolving Credit Agreement) or
any other Material Indebtedness of the Borrower or any Restricted Subsidiary
(the date of such creation, designation, qualification or guarantee being the
“Trigger Date”), the Borrower shall provide the Lenders with written notice
thereof setting forth information in reasonable detail describing the material
assets of such Person and shall, (x) in the case of a Person described in the
preceding clause (i), within sixty (60) days (or such later date as may be
agreed to by the Lenders) after the Trigger Date or (y) in the case of a Person
described in the preceding clause (ii), on the Trigger Date (or such later date
as may be agreed to by the Lenders), cause each such Subsidiary (if such
Subsidiary is a wholly-owned Domestic Subsidiary of a Loan Party) to deliver to
the Lenders appropriate joinders to the Subsidiary Guaranty pursuant to which
such Subsidiary agrees to be bound by the terms and provisions thereof, such
Subsidiary Guaranty to be accompanied by appropriate corporate resolutions,
other corporate documentation and legal opinions in form and substance
reasonably satisfactory to the Lenders and their counsel.

 

28



--------------------------------------------------------------------------------

(b) Without limiting the foregoing, the Borrower will, and will cause each
Restricted Subsidiary to, execute and deliver, or cause to be executed and
delivered, to the Lenders such documents, agreements and instruments, and will
take or cause to be taken such further actions which may be required by law or
which the Lenders may, from time to time, reasonably request to carry out the
terms and conditions of this Agreement and the other Loan Documents, all at the
expense of the Borrower.

(c) Notwithstanding the provisions of this Section 5.09 to the contrary, so long
as no Default or Event of Default has occurred and is then continuing or would
result therefrom and the Borrower has demonstrated compliance on a Pro Forma
Basis (after giving effect to such redesignation) with the financial covenants
set forth in Section 6.04 to the reasonable satisfaction of the Lenders, the
Borrower may (with the reasonable consent of the Lenders) from time to time
designate or change any of its Subsidiaries’ status as a Restricted Subsidiary
or an Unrestricted Subsidiary; provided that any Subsidiary that guarantees
Material Indebtedness of any Loan Party shall not be an Unrestricted Subsidiary.

ARTICLE VI

Negative Covenants

Until the Commitments have expired and the principal of and interest on each
Loan and all fees, expenses and other amounts payable under any Loan Document
have been paid in full the Borrower covenants and agrees with the Lenders that:

SECTION 6.01. Revolver and Receivables Facility Availability. The Borrower will
not permit, at any time, the sum of (a) the unused availability under the
Revolving Facility (i.e., the “Available Revolving Commitment” under the
Revolving Credit Agreement) at such time, plus (b) amounts available to be drawn
at such time under any Permitted Receivables Financing in compliance (including
compliance on a Pro Forma Basis) with Section 6.04 and the provisions of the
Revolving Credit Agreement, to be less than $325,000,000.

SECTION 6.02. Liquidity. The Borrower will not permit the aggregate amount of
cash and Cash Equivalents of the Borrower and its Subsidiaries (as would be
reflected on the consolidated balance sheet of the Borrower and its consolidated
Subsidiaries, determined in accordance with GAAP) to be less than the sum of
(i) the aggregate principal amount of the Tranche A-1 Term Loans and (ii) the
aggregate principal amount of the Tranche A-2 Term Loans.

SECTION 6.03. Acquisitions and Dividends. So long as any Loans are outstanding,
the Borrower will not, and will not permit any Restricted Subsidiary to
(a) purchase or acquire (in one transaction or a series of transactions, and
whether structured as an acquisition of Equity Interests or assets) a Person or
assets of a Person constituting a business unit, other than Permitted
Acquisitions and (b) directly or indirectly, declare, order, make or set apart
any sum for or pay any dividend, other than dividends paid by Restricted
Subsidiaries ratably with respect to their Equity Interests.

 

29



--------------------------------------------------------------------------------

SECTION 6.04. Financial Covenants.

(a) Leverage Ratio. The Borrower shall not permit the Leverage Ratio as of the
end of any fiscal quarter of the Borrower to be greater than (i) 4.00 to 1.00
for the period beginning on the Effective Date through the earlier of (x) the
end of the fiscal quarter in which the Borrower has disposed of at least 90% of
the shares of Class A common stock of The WhiteWave Foods Company owned on the
Closing Date, directly or indirectly, by the Borrower, whether through a sale or
other disposition, a debt for equity exchange in respect thereof or otherwise
and (y) the fiscal quarter ending December 31, 2014 and (ii) 3.50 to 1.00 for
each fiscal quarter ending thereafter.

(b) Interest Coverage Ratio. The Borrower shall not permit the Interest Coverage
Ratio as of the end of any fiscal quarter of the Borrower to be less than 3.00
to 1.00.

SECTION 6.05. Sanctions. The Loan Parties will not permit any Loan or the
proceeds of any Loan, directly or indirectly, (a) to fund any activity or
business of any Person who is the subject of any Sanctions; or (b) in any other
manner that will result in any violation by any Person (including any Lender) of
any Sanctions.

ARTICLE VII

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a) Non-Payment of Principal. The Borrower shall fail to pay any principal of
any Loan when and as the same shall become due and payable, whether at the due
date thereof or at a date fixed for prepayment thereof or otherwise;

(b) Non-Payment of Other Amounts. The Borrower shall fail to pay any interest on
any Loan or any fee or any other amount (other than an amount referred to in
clause (a) of this Article) payable under this Agreement, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of three (3) Business Days;

(c) Representations and Warranties. Any representation or warranty made or
deemed made by or on behalf of any Loan Party in or in connection with this
Agreement or any Loan Document or any amendment or modification thereof or
waiver thereunder, or in any report, certificate, financial statement or other
document furnished pursuant to or in connection with this Agreement or any Loan
Document or any amendment or modification thereof or waiver thereunder, shall
prove to have been false or incorrect in any material respect when made or
deemed made;

(d) Non-Compliance with Specific Covenants. The Borrower shall fail to observe
or perform any covenant, condition or agreement contained in Section 5.01(a),
5.02 (with respect to the Borrower’s existence), 5.07 or in Article VI;

(e) Other Non-Compliance. Any Loan Party shall fail to observe or perform any
covenant, condition or agreement contained in this Agreement or any other Loan
Document (other than those which constitute a default under another Section of
this Article VII), and such failure shall continue unremedied for a period of
thirty (30) days after the earlier of a Responsible Officer of the Borrower
having knowledge of such breach or notice thereof from any Lender;

(f) Payment Default of Material Indebtedness. The Borrower or any Restricted
Subsidiary shall fail to make any payment (whether of principal or interest and
regardless of amount) in respect of any Material Indebtedness, when and as the
same shall become due and payable beyond the period of grace, if any, provided
in the instrument or agreement under which such Material Indebtedness was
created;

 

30



--------------------------------------------------------------------------------

(g) Cross-Default to Material Indebtedness. Any event or condition (other than
(1) any required prepayment of Indebtedness secured by a Permitted Lien that
becomes due as the result of the disposition of the assets subject to such Lien
so long as such disposition is permitted by the Revolving Credit Agreement,
(2) any required repurchase, repayment or redemption of (or offer to repurchase,
repay or redeem) any Indebtedness that was incurred for the specified purpose of
financing all or a portion of the consideration for a merger or acquisition
provided that (x) such repurchase, repayment or redemption (or offer to
repurchase, repay or redeem) results solely from the failure of such merger or
acquisition to be consummated, (y) such Indebtedness is repurchased, repaid or
redeemed in accordance with its terms and (z) no proceeds of the Loans are used
to make such repayment, repurchase or redemption or (3) for the avoidance of
doubt, any voluntary offer to repurchase, repay or redeem the Senior Notes (as
defined in the Revolving Credit Agreement) or the delivery of a notice with
respect thereto) occurs that results in any Material Indebtedness becoming due
prior to its scheduled maturity or that enables or permits (with or without the
giving of notice, the lapse of time or both) the holder or holders of any
Material Indebtedness or any trustee or agent on its or their behalf to cause
any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;

(h) Involuntary Proceedings, Etc. An involuntary proceeding shall be commenced
or an involuntary petition shall be filed seeking (i) liquidation,
reorganization or other relief in respect of any Loan Party or any Material
Restricted Subsidiary or its debts, or of a substantial part of its assets,
under any Federal, state or foreign bankruptcy, insolvency, receivership or
similar Debtor Relief Law now or hereafter in effect or (ii) the appointment of
a receiver, trustee, custodian, sequestrator, conservator or similar official
for any Loan Party or any Material Restricted Subsidiary or for a substantial
part of its assets, and, in any such case, such proceeding or petition shall
continue undismissed for sixty (60) days or an order or decree approving or
ordering any of the foregoing shall be entered;

(i) Voluntary Proceedings, Etc. Any Loan Party or any Material Restricted
Subsidiary shall (i) voluntarily commence any proceeding or file any petition
seeking liquidation, reorganization or other relief under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar Debtor Relief Law now or
hereafter in effect, (ii) consent to the institution of, or fail to contest in a
timely and appropriate manner, any proceeding or petition described in clause
(h) of this Article VII, (iii) apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
any Loan Party or such Material Restricted Subsidiary or for a substantial part
of its assets, (iv) file an answer admitting the material allegations of a
petition filed against it in any such proceeding, (v) make a general assignment
for the benefit of creditors or (vi) take any action for the purpose of
effecting any of the foregoing;

(j) Inability to Pay Debts. The Borrower or any Restricted Subsidiary shall
become unable, admit in writing its inability or fail generally to pay its debts
as they become due;

(k) Judgments. One or more judgments for the payment of money in an aggregate
amount in excess of $50,000,000 (to the extent not covered by insurance or other
creditworthy indemnitor) shall be rendered against the Borrower or any
Restricted Subsidiary or any combination thereof and the same shall remain
undischarged for a period of thirty (30) consecutive days during which execution
shall not be effectively stayed, or any action shall be legally taken by a
judgment creditor to attach or levy upon any material assets of the Borrower or
any Restricted Subsidiary to enforce any such judgment;

(l) ERISA. An ERISA Event shall have occurred that, when taken together with all
other ERISA Events that have occurred, could reasonably be expected to result in
a Material Adverse Effect;

 

31



--------------------------------------------------------------------------------

(m) Change in Control. A Change in Control shall occur; or

(n) Invalidity of Loan Documents. Any material provision of any Loan Document
for any reason ceases to be valid, binding and enforceable in accordance with
its terms (or any Loan Party shall challenge the enforceability of any Loan
Document or shall assert in writing, or engage in any action or inaction based
on any such assertion, that any provision of any of the Loan Documents has
ceased to be or otherwise is not valid, binding and enforceable in accordance
with its terms);

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Lenders may, by notice to the
Borrower, take either or both of the following actions, at the same or different
times: (i) terminate the Commitments, and thereupon the Commitments shall
terminate immediately, (ii) declare the Loans then outstanding to be due and
payable in whole (or in part, in which case any principal not so declared to be
due and payable may thereafter be declared to be due and payable), and thereupon
the principal of the Loans so declared to be due and payable, together with
accrued interest thereon and all fees and other Obligations of the Borrower
accrued hereunder and under the other Loan Documents, shall become due and
payable immediately, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrower; and in case of any event
with respect to the Borrower described in clause (h) or (i) of this Article, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and other
Obligations of the Borrower accrued hereunder and under the other Loan
Documents, shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower and (iii) exercise any rights and remedies provided to the Lenders
under the Loan Documents or at law or equity.

ARTICLE VIII

Miscellaneous

SECTION 8.01. Notices.

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone (and subject to paragraph (b) below), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

(i) if to the Borrower, to it at Dean Foods Corporation, 2711 N. Haskell Avenue,
Suite 3400, Dallas, Texas 75204, Attention of Tim Smith, Senior Vice
President-Finance and Treasurer (Telecopy No. (214) 721-8800; Telephone No.
(214) 303-3713) and (in the case of a notice of Default) Rachel Gonzalez,
Executive Vice President, General Counsel (Telecopy No. (214) 721-8794;
Telephone No. (214) 721-1119);

(ii) if to JPMCB, to JPMorgan Chase Bank, N.A., Loan and Agency Services, 10
South Dearborn, 7th Floor, Chicago, Illinois 60603, Attention of April Yebd
(Telecopy No. (312) 385-7096), with a copy to JPMorgan Chase Bank, N.A., 10
South Dearborn, 9th Floor, Chicago, Illinois 60603, Attention of Dana Moran
(Telecopy No. (312) 212-5914); and

(iii) if to MLPF&S, to it at Merrill Lynch, Pierce, Fenner & Smith Incorporated,
101 S. Tryon Street, Charlotte, North Carolina 28255, Attention of ML Loan
Operations (Telecopy No. (866) 475-2315; Email:
dg.ml_traded_loan_operations@baml.com), with a copy to Merrill Lynch, Pierce,
Fenner & Smith Incorporated, 214 N. Tryon Street, Charlotte, North Carolina
28255, Attention of Information Management Team (Telecopy No. (704) 409-0768;
Email: bas.informanager@bankofamerica.com).

 

32



--------------------------------------------------------------------------------

All such notices and other communications (i) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received or (ii) sent by telecopy shall be deemed to have been given
when sent; provided that if not given during normal business hours for the
recipient, shall be deemed to have been given at the opening of business on the
next Business Day for the recipient.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications (including e-mail and internet or
intranet websites) pursuant to procedures approved by the Lenders; provided that
the foregoing shall not apply to notices pursuant to Article II unless otherwise
agreed by the applicable Lender. Any of the Lenders or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications. All such notices and other communications (i) sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement); provided that if
not given during the normal business hours of the recipient, such notice or
communication shall be deemed to have been given at the opening of business on
the next Business Day for the recipient, and (ii) posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing clause
(b)(i) of notification that such notice or communication is available and
identifying the website address therefor.

(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto.

SECTION 8.02. Waivers; Amendments. No failure or delay by any Lender in
exercising any right or power hereunder or under any other Loan Document shall
operate as a waiver thereof, nor shall any single or partial exercise of such
rights preclude any other or further exercise of such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Lenders hereunder and under any
other Loan Document are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. Any agreement on the part of a party
hereto to any extension or waiver shall be valid only if set forth in an
instrument in writing signed on behalf of such party. This Agreement may be
amended or supplemented in any and all respects by written agreement of the
parties. No amendment to or modification of any provision of this Agreement
shall be binding upon any party unless in writing and signed by all parties.
Without limiting the generality of the foregoing, the making of a Loan shall not
be construed as a waiver of any Default, regardless of whether any Lender may
have had notice or knowledge of such Default at the time.

SECTION 8.03. Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay all
reasonable out-of-pocket costs, charges and expenses incurred by any Lender in
connection with the enforcement, collection or protection of its rights in
connection with the Loan Documents, including its rights under this Section,
including the fees, charges and disbursements of one counsel for all such
Lenders (unless there is an actual or perceived conflict of interest in which
case each such Lender may retain its own counsel) and all such out-of-pocket
costs, charges and expenses incurred during any workout, restructuring or
negotiations in respect of such Loans.

 

33



--------------------------------------------------------------------------------

(b) The Borrower shall indemnify each Lender, and each Related Party of any
Lender (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, penalties,
liabilities and related expenses, including the fees, charges and disbursements
of any counsel for any Indemnitee, incurred by or asserted against any
Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of the Loan Documents or any agreement or instrument
contemplated thereby, the performance by the parties hereto of their respective
obligations thereunder or the consummation of the Transactions or any other
transactions contemplated hereby, (ii) any Loan or the use of the proceeds
therefrom, (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries, or (iv) any claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrower or any of its Subsidiaries, and regardless of whether any Indemnitee is
a party thereto; provided that such indemnity shall not, as to any Indemnitee,
be available to the extent that such losses, claims, damages, penalties,
liabilities or related expenses (1) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from (x) the
gross negligence or willful misconduct of such Indemnitee or (y) the material
breach of any express obligation of an Indemnitee under the Agreement pursuant
to a claim initiated by the Borrower or (2) arise out of any investigation,
litigation or proceeding that does not involve an act or omission by the
Borrower and solely in connection with a dispute among Indemnitees (except when
and to the extent that one of the parties to such dispute was acting in any
agency capacity and, in such case, excepting only such party). This
Section 8.03(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims or damages arising from any non Tax claim.

(c) To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the Transactions, any Loan or the use of the proceeds
thereof.

(d) All amounts due under this Section shall be payable promptly after written
demand therefor.

SECTION 8.04. Successors and Assigns. Subject to the next sentence, the
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby.
None of this Agreement, any of the Loan Documents and any of the rights,
interests and obligations hereunder or thereunder shall be assigned or
transferred, in whole or in part, by any of the parties without the prior
written consent of the other parties (and any attempted assignment or transfer
without such consent shall be null and void) and a completed Assignment and
Assumption Agreement in the form attached hereto as Exhibit A; provided,
however, that, without the consent of any other party, each of the Lenders may
assign or transfer its rights, interests or obligations hereunder, and may
assign or transfer ownership of, and any right, title or interest in or to, any
Loan Documents to (a) any of their respective Affiliates and (b) any other
assignee after the applicable Maturity Date with respect to such Lender’s
rights, interests and obligations hereunder and any right, title or interest in
or to any Loan Documents, if an Event of Default has occurred and is continuing.
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby and, to the extent expressly contemplated hereby, the
Related Parties of the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

 

34



--------------------------------------------------------------------------------

SECTION 8.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid and so long as the Commitments have not
expired or terminated. The provisions of Sections 2.08, 2.09 or 2.10 and 8.03
shall survive and remain in full force and effect regardless of the consummation
of the transactions contemplated hereby, the repayment of the Loans, the
expiration or termination of the Commitments or the termination of this
Agreement or any provision hereof.

SECTION 8.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Lenders constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. This
Agreement shall become effective on the Closing Date.

SECTION 8.07. Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

SECTION 8.08. Governing Law; Jurisdiction; Consent to Service of Process. (a)The
Loan Documents (other than those containing a contrary express choice of law
provision) shall be governed by and construed in accordance with the laws of the
State of New York, but giving effect to federal laws applicable to national
banks.

(b) Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of the Supreme Court
of the State of New York sitting in New York County, Borough of Manhattan, and
of the United States District Court for the Southern District of New York, and
any appellate court from any thereof in any action or proceeding arising out of
or relating to any Loan Documents, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or any other Loan Document shall affect any right that
the any Lender may otherwise have to bring any action or proceeding relating to
this Agreement or any other Loan Document against any Loan Party or its
properties in the courts of any jurisdiction.

(c) Each of the parties hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

 

35



--------------------------------------------------------------------------------

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 8.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

SECTION 8.09. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

SECTION 8.10. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 8.11. Confidentiality. Each of the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its and its Affiliates’ directors, trustees, officers,
employees and agents, including accountants, legal counsel and other advisors
who have a need to know such Information in connection with the transactions
contemplated by the Loan Documents (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by Requirement of Law or by any subpoena or similar legal
process, (d) to any other party to this Agreement, (e) in connection with the
exercise of any remedies hereunder or any suit, action or proceeding relating to
this Agreement or any other Loan Document or the enforcement of rights hereunder
or thereunder, (f) subject to an agreement containing provisions substantially
the same as those of this Section, to (i) any assignee of, or any prospective
assignee of, any of its rights or obligations under this Agreement or (ii) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrower, its Subsidiaries and their obligations,
(g) with the prior consent of the Borrower or (h) to the extent such Information
(i) becomes publicly available other than as a result of a breach of this
Section or (ii) becomes available to any Lender on a nonconfidential basis from
a source other than the Borrower (which source is not known by such recipient to
be in breach of confidentiality obligations to the Borrower or any Subsidiary).
For the purposes of this Section, “Information” means all information received
from a Loan Party or any Subsidiary relating to the Loan Parties or any
Subsidiary or any of their respective businesses, other than any such
information that is available to any Lender on a nonconfidential basis prior to
disclosure by such Loan Party or any Subsidiary (other than any such information
received from a source that is known by such recipient to be in breach of
confidentiality obligations to such Loan Party or any Subsidiary). Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

36



--------------------------------------------------------------------------------

EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 8.11 FURNISHED
TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION
CONCERNING THE BORROWER AND ITS RELATED PARTIES OR THEIR RESPECTIVE SECURITIES,
AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF
MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC
INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING
FEDERAL AND STATE SECURITIES LAWS.

SECTION 8.12. Several Obligations; Nonreliance; Violation of Law. The respective
obligations of the Lenders hereunder are several and not joint and the failure
of any Lender to make any Loan or perform any of its obligations hereunder shall
not relieve any other Lender from any of its obligations hereunder. Each Lender
hereby represents that it is not relying on or looking to any margin stock for
the repayment of the Borrowings provided for herein. Anything contained in this
Agreement to the contrary notwithstanding, neither any Lender shall be obligated
to extend credit to the Borrower in violation of any Requirement of Law.

SECTION 8.13. USA PATRIOT Act. Each Lender that is subject to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies the Borrower that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies the Borrower, which information includes the name and address of
the Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the Act.

SECTION 8.14. Disclosure. The Borrower hereby acknowledges and agrees that the
Lenders and/or its Affiliates from time to time may hold investments in, make
other loans to or have other relationships with any of the Borrower, its
Subsidiaries and their respective Affiliates.

SECTION 8.15. Right of Set-off. After the applicable Maturity Date for any
Loans, if an Event of Default has occurred and is continuing, each Lender and
each of its Affiliates is hereby authorized at any time and from time to time,
to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other obligations at any time owing by such Lender or Affiliate to or
for the credit or the account of the Borrower or any Subsidiary Guarantor
against any and all of the Obligations held by such Lender, irrespective of
whether or not such Lender shall have made any demand under the Loan Documents.
The applicable Lender shall notify the Borrower of such set-off or application;
provided that any failure to give or any delay in giving such notice shall not
affect the validity of any such set-off or application under this Section. The
rights of each Lender under this Section are in addition to other rights and
remedies (including other rights of set-off) which such Lender may have.

SECTION 8.16. Release of Subsidiary Guarantors.

(a) A Subsidiary Guarantor shall automatically be released from its obligations
under the Subsidiary Guaranty upon the consummation of any transaction permitted
by this Agreement as a result of which such Subsidiary Guarantor ceases to be a
Subsidiary; provided that, if so required by this Agreement, the Lenders shall
have consented to such transaction and the terms of such consent shall not have
provided otherwise. In connection with any termination or release pursuant to
this Section, the Lenders shall execute and deliver to any Loan Party, at such
Loan Party’s expense, all documents that such Loan Party shall reasonably
request to evidence such termination or release. Any execution and delivery of
documents pursuant to this Section shall be without recourse to or warranty by
any Lender.

 

37



--------------------------------------------------------------------------------

(b) Further, the Lenders may, upon the request of the Borrower, release any
Subsidiary Guarantor from its obligations under the Subsidiary Guaranty if such
Subsidiary Guarantor is no longer a Domestic Subsidiary.

(c) At such time as the principal and interest on the Loans, the fees, expenses
and other amounts payable under the Loan Documents and the other Obligations
(other than obligations under any Swap Agreement or any Banking Services
Agreement (as defined in the Revolving Credit Agreement), and other Obligations
expressly stated to survive such payment and termination) shall have been paid
in full in cash and the Commitments shall have been terminated, the Subsidiary
Guaranty and all obligations (other than those expressly stated to survive such
termination) of each Subsidiary Guarantor thereunder shall automatically
terminate, all without delivery of any instrument or performance of any act by
any Person.

[Signature Pages Follow]

 

38



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

DEAN FOODS COMPANY, By:   /s/ Timothy A. Smith Name: Timothy A. Smith Title:
Senior Vice President, Finance and Treasurer

 

Signature Page to Loan Agreement

Dean Foods Company



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender By:   /s/ Dana J. Moran Name: Dana J.
Moran Title: Vice President

 

Signature Page to Loan Agreement

Dean Foods Company



--------------------------------------------------------------------------------

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, as a Lender By:   /s/ Matt
Holbrook Name: Matt Holbrook Title: Director

 

Signature Page to Loan Agreement

Dean Foods Company



--------------------------------------------------------------------------------

SCHEDULE 2.01

COMMITMENTS

 

Lender

   Tranche A-1
Term Loan      Tranche A-2
Term Loan  

JPMORGAN CHASE BANK, N.A.

   $ 272,500,000       $ 40,875,000   

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

   $ 272,500,000       $ 40,875,000   

Total

   $ 545,000,000       $ 81,750,000   



--------------------------------------------------------------------------------

EXHIBIT A

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Loan Agreement identified below (as amended, the
“Loan Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Loan Agreement, as of the Effective Date as contemplated
below (i) all of the Assignor’s rights and obligations in its capacity as a
Lender under the Loan Agreement and any other documents or instruments delivered
pursuant thereto to the extent related to the amount and percentage interest
identified below of all of such outstanding rights and obligations of the
Assignor under the respective facilities identified below (including any letters
of credit, guarantees, and swingline loans included in such facilities) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Loan Agreement, any other documents or instruments delivered
pursuant thereto or the loan transactions governed thereby or in any way based
on or related to any of the foregoing, including contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned pursuant to clauses (i) and
(ii) above being referred to herein collectively as the “Assigned Interest”).
Such sale and assignment is without recourse to the Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by the Assignor.

 

1.        

   Assignor:   

2.

   Assignee:    [and is an Affiliate of [identify Lender]1]

3.

   Borrower(s):    Dean Foods Company

4.

   Loan Agreement:            The Loan Agreement dated as of July 11, 2013,
among Dean Foods Company, as the Borrower and JPMorgan Chase Bank, N.A. and
Merrill Lynch, Pierce, Fenner & Smith Incorporated, as Lenders

5.

   Assigned Interest:   

 

1  Select as applicable.

 

Exhibit A



--------------------------------------------------------------------------------

Aggregate Amount of

Commitment/Loans for

all Lenders

   Amount of
Commitment/Loans
Assigned      Percentage
Assigned of
Commitment/Loans2  

$

   $           %   

$

   $           %   

$

   $           %   

Effective Date:                     , 20     [TO BE INSERTED BY LENDER AND WHICH
SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The Assignee agrees to deliver to the Lender a completed Administrative
Questionnaire in which the Assignee designates one or more credit contacts to
whom all syndicate-level information (which may contain material non-public
information about the Borrower,[, the Loan Parties] and [its] [their] related
parties or their respective securities) will be made available and who may
receive such information in accordance with the Assignee’s compliance procedures
and applicable laws, including Federal and state securities laws.

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:       Title ASSIGNEE [NAME OF ASSIGNEE] By:    
  Title

 

2  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

Exhibit A



--------------------------------------------------------------------------------

[Consented to:]3 DEAN FOODS COMPANY By       Title

 

3  To be added only if the consent of the Borrower is required by the terms of
the Loan Agreement.

 

Exhibit A



--------------------------------------------------------------------------------

ANNEX 1

[                            ]4

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the Loan
Agreement or any other Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
collateral thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

1.2 Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Loan Agreement, (ii) it satisfies the
requirements, if any, specified in the Loan Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Loan Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, and (iv) it has
received a copy of the Loan Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 3.04 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on any
Lender; and (b) agrees that (i) it will, independently and without reliance on
the Assignor or any other Lender, and based on such documents and information as
it shall deem appropriate at the time, continue to make its own credit decisions
in taking or not taking action under the Loan Documents, and (ii) it will
perform in accordance with their terms all of the obligations which by the terms
of the Loan Documents are required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Lender shall make all
payments in respect of the Assigned Interest (including payments of principal,
interest, fees and other amounts) to the Assignor for amounts which have accrued
to but excluding the Effective Date and to the Assignee for amounts which have
accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Acceptance and
adoption of the terms of this Assignment and Assumption by the Assignee and the
Assignor by Electronic Signature or delivery of an executed counterpart of a

signature page of this Assignment and Assumption by any Electronic System shall
be effective as delivery of a manually executed counterpart of this Assignment
and Assumption. This Assignment and Assumption shall be governed by, and
construed in accordance with, the law of the State of New York.

 

4  Describe Loan Agreement at option of Lender.

 

Exhibit A



--------------------------------------------------------------------------------

4. Definitions. As used herein, “Electronic Signature” means an electronic
sound, symbol, or process attached to, or associated with, a contract or other
record and adopted by a person with the intent to sign, authenticate or accept
such contract or record and “Electronic System” means any electronic system,
including e-mail, e-fax, Intralinks®, ClearPar® and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by a Lender and any of its respective Related Parties or any other Person,
providing for access to data protected by passcodes or other security system.

 

Exhibit A